                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 MICHAEL FORREST,                           :
                                            :
           Plaintiff                        :
                                            :      CIVIL ACTION NO. 3:17-CV-1777
    v.                                      :
                                            :      (Judge Caputo)
 JOHN WETZEL, et al.,                       :
                                            :
           Defendants                       :



                                       ORDER

      AND NOW, this 3rd day of JUNE 2019, in accordance with the accompanying

Memorandum issued this date, it is ORDERED that:

      1.     Plaintiff’s motion for reconsideration (ECF No. 53) is
             DENIED.

      2.     Plaintiff’s motion for reconsideration (ECF No. 54) is
             DENIED.

      3.     Plaintiff’s motion for leave to file a supplemental complaint
             (ECF No. 59) is DENIED.

      4.     Plaintiff’s motion for leave to file a supplemental complaint
             (ECF No. 60) is DENIED.


                                                /s/ A. Richard Caputo
                                                A. RICHARD CAPUTO
                                                United States District Judge
